NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JULIE E. PEARSON,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Responden,t.
2011-3104
Petition for review of the Merit Systems Protection
Board in case 110. CH1221090692-W-1.
ON MOTION
ORDER
Ju1ie E. Pearson moves for leave to proceed in forma
pauperis.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

PEARSON V. VA 2
FOR THE COURT
APR 05 2011 131 Jan I~10rba1y
Date Jan Horbaly
C1erk
cc: Julie E. Pearson
' FlL D
S
Jeanne E. Dav1ds0n, Esq. '_s_ ccom 0F§PFEALS ma
THE FEl'lFRA|. ClRCUlT
APR 05 2011
21
.|AI|HORBAL¥
1 cum